            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGELA CLARKE and FREDERICK
CLARKE,                                     NO. 3:18-CV-1925
    Plaintiffs,
                                            (JUDGE CAPUTO)
           v.
LIBERTY MUTUAL INSURANCE
COMPANY and LM GENERAL
INSURANCE COMPANY,
    Defendants.
                                 ORDER
   NOW, this 11th day of February, 2019, IT IS HEREBY ORDERED that:
   (1)   Defendants’ Motion to Dismiss Count Two of the Second Amended
         Complaint (Doc. 16) is GRANTED.
   (2)   Plaintiffs’ bad faith claim in Count Two of the Second Amended
         Complaint is DISMISSED with prejudice.
   (3)   Defendants shall file their Answer to the Second Amended Complaint
         within twenty-one (21) days from the date of entry of this Order.



                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
